EXHIBIT99.2 TABLE OF CONTENTS Page EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. BALANCE SHEET (unaudited) As of September 30, 2007 and December 31, 2006 2 ASSETS 2 Pro forma Combined Financial Data 3 EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF OPERATIONS (unaudited) For the nine months ending September 30, 2007 and 2006 3 Pro forma Combined Financial Data 4 EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF OPERATIONS (unaudited) For the three months ending September 30, 2007 and 2006 4 Pro forma Combined Financial Data 5 EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENT OF STOCKHOLDERS EQUITY (unaudited) As of September 30, 2007 5 Pro forma Combined Financial Data 6 EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF CASH FLOWS (unaudited) For the nine months ending September 30, 2007 and 2006 6 1 Pro forma combined financial data derived from the historical consolidated financial statements of Fund.com Inc. and Eastern Services Holdings, Inc. EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. BALANCE SHEET (unaudited) As of September 30, 2007 and December 31, 2006 ASSETS 9/30/2007 12/31/2006 CURRENT ASSETS Cash $ 6,249 $ 43,825 Accounts Receivable 149,980 153,480 Allowance For Doubtful Accounts (149,280 ) (149,280 ) Total Current Assets 6,949 48,025 PROPERTY AND EQUIPMENT Equipment 43,177 40,591 Less: accumulated depreciation (39,697 ) (37,234 ) Total Property and Equipment 3,480 3,357 TOTAL ASSETS $ 10,429 $ 51,382 LIABILITIES AND STOCKHOLDERS CAPITAL CURRENT LIABILITIES Accounts payable and accrued expenses $ 115,087 $ 110,501 Loan payable - auto - 1,354 Total Current Liabilities 115,087 111,855 STOCKHOLDERS EQUITY Common stock, Authorized: 500,000,000 at $0.001 par value, Issued: 1,400,000 and 1,400,000, respectively 1,400 1,400 Additional paid in capital 39,600 39,600 Retained Deficit (145,658 ) (101,473 ) Total Stockholders’ Equity (104,658 ) (60,473 ) TOTAL LIABILITIES AND CAPITAL $ 10,429 $ 51,382 2 Pro forma Combined Financial Data EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF OPERATIONS (unaudited) For the nine months ending September 30, 2007 and 2006 9/30/2007 9/30/2006 REVENUE $ 10,000 $ 72,750 COST OF SERVICES 800 76,657 GROSS PROFIT OR (LOSS) 9,200 (3,907 ) GENERAL AND ADMINISTRATIVE EXPENSES 51,802 84,040 OPERATING INCOME (42,602 ) (87,947 ) INCOME TAX PROVISION 1,500 1,001 INTEREST EXPENSE 84 442 NET INCOME (LOSS) $ (44,185 ) $ (89,390 ) Earnings (loss) per share, basic & diluted $ (0.03 ) $ (0.06 ) Weighted average number of common shares 1,400,000 1,400,000 3 Pro forma Combined Financial Data EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF OPERATIONS (unaudited) For the three months ending September 30, 2007 and 2006 9/30/2007 9/30/2006 REVENUE $ - $ 30,250 COST OF SERVICES - 35,780 GROSS PROFIT OR (LOSS) - (5,530 ) GENERAL AND ADMINISTRATIVE EXPENSES 1,948 55,185 OPERATING INCOME (1,948 ) (60,715 ) INCOME TAX PROVISION - - INTEREST EXPENSE - 288 NET INCOME (LOSS) $ (1,948 ) $ (61,003 ) 4 Pro forma Combined Financial Data EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENT OF STOCKHOLDERS EQUITY (unaudited) As of September 30, 2007 SHARES OF COMMON STOCK PAR VALUE ADDITIONAL PAID IN CAPITAL RETAINED DEFICIT TOTAL CAPITAL Balance, December 31, 2002 1,000,000 $ 1,000 $ (3,994 ) $ (2,994 ) Net income (loss) (23,836 ) (23,836 ) Balance, December 31, 2003 1,000,000 1,000 - (27,830 ) (26,830 ) Common stock subscribed during 400,000 400 39,600 40,000 December 2004 at $0.10 per share Subscription receivable (40,000 ) Net Income (loss) 17,912 17,912 Balance, December 31, 2004 1,400,000 1,400 39,600 (9,918 ) (8,918 ) Subscription receivable 40,000 Net Income (Loss) (1,280 ) (1,280 ) Balance, December 31, 2005 1,400,000 1,400 39,600 (11,198 ) 29,802 Net Income (loss) (90,275 ) (90,275 ) Balance, December 31, 2006 1,400,000 1,400 39,600 (101,473 ) (60,473 ) Net Income (loss) (44,185 ) (44,185 ) Balance, September 30, 2007 1,400,000 $ 1,400 $ 39,600 $ (145,658 ) $ (104,658 ) 5 Pro forma Combined Financial Data EASTERN SERVICES HOLDINGS, INC. and FUND.COM INC. STATEMENTS OF CASH FLOWS (unaudited) For the nine months ending September 30, 2007 and 2006 CASH FLOWS FROM OPERATING ACTIVITIES 9/30/2007 9/30/2006 Net income (loss) $ (44,185 ) $ (89,390 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 2,464 1,239 (Increase) Decrease in accounts receivable 3,500 - (Increase) Decrease in advances and prepaid expenses - 9,307 Increase (Decrease) in accounts payable 4,586 52,935 Increase (Decrease) in wages payable - (6,417 ) Total adjustments to net income 10,550 57,064 Net cash provided by (used in) operating activities (33,635 ) (32,326 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for fixed assets (2,587 ) (2,310 ) Net cash flows provided by (used in) investing activities (2,587 ) (2,310 ) CASH FLOWS FROM FINANCING ACTIVITIES Cash paid on note payable - auto (1,354 ) (2,766 ) Net cash provided by (used in) financing activities (1,354 ) (2,766 ) CASH RECONCILIATION Net increase (decrease) in cash (37,576 ) (37,402 ) Cash - beginning balance 43,825 85,868 CASH BALANCE END OF PERIOD $ 6,249 $ 48,466 6
